Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 
   

ALLTEL CORPORATION d/b/a
VERIZON WIRELESS,

  
   

OCT 16 2019

 

Plaintiff, ARTHUR JOHNSTON oury
- CIVIL ACTION NO::
CITY OF JACKSON, 3:19 077 YO- TF)

)

)

)

)

)

)

)

)
MISSISSIPPI; CITY COUNCIL )
FOR THE CITY OF JACKSON, )
MISSISSIPPI; ASHBY FOOTE; )
MELVIN PRIESTER, JR.; )
KENNETH I. STOKES; )
DE’ KEITHER STAMPS; )
CHARLES H. TILLMAN; AARON _ )
BANKS and VIRGI LINDSAY in )
their official capacities as members __)
of the City Council for the City of )
Jackson, Mississippi, )
)

)

Defendants.

COMPLAINT FOR EQUITABLE RELIEF, DECLARATORY JUDGMENT,
AND REQUEST FOR EXPEDITED REVIEW

Plaintiff Alltel Corporation d/b/a Verizon Wireless, the successor-by-merger
to Jackson Cellular Telephone Co., Inc. (“Verizon Wireless”), files this complaint
for Equitable Relief, Declaratory Judgment, and Request for Expedited Review
against the City of Jackson, Mississippi (the “City’’), the City Council for the City
(the “Council’), and Ashby Foote (“Foote”), Melvin Priester, Jr. (“Priester”),

Kenneth I. Stokes (“Stokes”), De’Keither Stamps (“Stamps”), Charles Tillman
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 2 of 22

(“Tillman”), Aaron Banks (“Banks”), and Virgi Lindsay (“Lindsay” and together
with Foote, Priester, Stokes, Stamps, Tillman, and Banks, the “Members of the

Council”), in their official capacities as members of the Council, and states as

follows:
I. INTRODUCTION.
1. This action arises out of the unlawful denial of Verizon Wireless’

application to construct a wireless telecommunications facility on real property
located in the City of Jackson, Mississippi.

2. Verizon Wireless seeks to deliver the latest available wireless
telecommunications technology to its customers. As part of this effort, Verizon
Wireless seeks to identify and fill significant gaps in wireless coverage and
capacity. To fill gaps in coverage and capacity, and meet growing demand,
Verizon Wireless must expand its network by constructing an infrastructure
designed and developed by Verizon Wireless’ engineering staff and outside
professionals.

3. Verizon Wireless’ network infrastructure is made up of multiple
wireless service facilities. Each of Verizon Wireless’ facilities can only serve
limited areas because of, inter alia, geography and radio frequency bands. Verizon
Wireless’ facilities must be located in the areas where service is needed and within

proximity of other Verizon Wireless facilities to provide its customers with
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 3 of 22

adequate signal strength, services, and a useable wireless telecommunications
network.

4. Verizon Wireless brings this action to require the City to permit the
building of a new wireless telecommunication tower that will fill a significant gap
in cellular phone coverage and capacity in the City of Jackson, Mississippi.

5. The City’s denial of Verizon Wireless’ application is not supported by
substantial evidence contained in a written record, discriminates among wireless
providers, and effectively prohibits the provision of personal wireless service in the
vicinity of the proposed facility.

6. Accordingly, the City’s denial of Verizon Wireless’ application
violates the Communications Act of 1934, as amended by the Telecommunications
Act of 1996, 47 U.S.C. § 332(c)(7), (the “TCA”), and Verizon Wireless is entitled
to an order directing the City to grant Verizon Wireless’ application for the
proposed facility.

7. Verizon Wireless requests expedited treatment of this Complaint
pursuant to 47 U.S.C. § 332(c)(7)(B)(v).

Il. THE PARTIES.
8. Alltel Corporation doing business as Verizon Wireless, the successor-

by-merger to Jackson Cellular Telephone Co., Inc., is a Delaware corporation
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 4 of 22

registered in the State of Mississippi and having its principal address in Basking
Ridge, New Jersey.

9. The City of Jackson is a political subdivision established under the
laws of the State of Mississippi and is subject to the jurisdiction of this Court.

10. The City Council governs the City of Jackson and is subject to the
jurisdiction of this Court.

11. Defendants Foote, Priester, Stokes, Stamps, Tillman, Banks, and
Lindsay are the duly elected Members of the Council, residents of Jackson County,
Mississippi, and are subject to the jurisdiction of this Court.

Ill. JURISDICTION AND VENUE.

12. This Court has jurisdiction over this matter pursuant to: 28 U.S.C. §
1331 (federal question), the TCA, 47 U.S.C. § 332(c)(7)(B)(v), and the Declaratory
Judgment Act, 28 U.S.C. §§ 2201 and 2202.

13. Venue is proper in this Court pursuant to 47 U.S.C. § 332(c)(7)(B)(v)
and 28 U.S.C. § 1391(b)(2) because Defendants reside in this judicial district, the
proposed wireless communications facility would be located in this judicial
district, and a substantial part of the events or omissions giving rise to this action

occurred in this judicial district.
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 5 of 22

IV. LEGAL BACKGROUND.

14. The TCA governs federal, state and local government regulation of
the siting of personal wireless service facilities such as the one at issue in this case.
47 U.S.C. § 332(c)(7)(B).

15. The purpose of the TCA is to “make available, so far as possible, to
all the people of the United States .. . a rapid, efficient, Nation-wide, and world-
wide wire and radio communications service with adequate facilities at reasonable
charges, for the purpose of the national defense, for the purpose of promoting
safety of life and property through the use of wire and radio communications .. . .”
47 U.S.C. § 151.

16. The TCA reduces barriers local governments impose to defeat or
delay the installation of wireless communications facilities and protects against
irrational or baseless decisions by local authorities. T-Mobile Cent., LLC v.
Unified Gov’t of Wyandotte Cnty., 546 F.3d 1299, 1306 (10th Cir. 2008) (quoting
Sw. Bell Mobile Sys., Inc. v. Todd, 244 F.3d 51, 57 (1st Cir. 2001) (abrogated on
other grounds by 7-Mobile S., LLC v. City of Roswell, Georgia, 574 U.S. 293
(2015)).

17. In enacting the TCA, Congress considered the potential conflict

between state and local governmental regulation of the placement and aesthetic

effects of wireless telecommunications facilities and the national need for rapid
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 6 of 22

deployment of economical and effective wireless services. The TCA imposes
significant restraints on local governmental actions that might limit the provision
of wireless telecommunications services, while preserving state and local
governmental authority over decisions regarding the “placement, construction, and
modification of wireless facilities.” 47 U.S.C. § 332(c)(7)(A).

18. The TCA specifically prohibits state and local governing entities from
discriminating among wireless providers and from taking actions that effectively
prohibit wireless providers from providing service. 47 U.S.C. § 332(c)(7)(B)(i).

19. The TCA states, in pertinent part, that state and local government
regulation of personal wireless service facilities:

(J) shall not unreasonably discriminate among providers of
functionally equivalent services; and

(II) | shall not prohibit or have the effect of prohibiting the provision
of personal wireless services.

47 U.S.C. § 332(c)(7)(B)G)d-ID.
20. The TCA requires that state and local governing bodies put a denial of
a request for a wireless services facility in writing and that the denial be supported
by substantial evidence in a written record.
21. The relevant language provides:
(iii) Any decision by a State or local government or instrumentality thereof
to deny a request to place, construct, or modify personal wireless

service facilities shall be in writing and supported by substantial
evidence contained in a written record.

6
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 7 of 22

47 U.S.C. § 332(c)(7)(B)(iii) (emphasis added).

22. The TCA provides that “[a]ny person adversely affected by any final
action or failure to act by a State or local government or any instrumentality
thereof that is inconsistent with [the TCA] may, within 30 days after such action or
failure to act, commence an action in any court of competent jurisdiction.” 47
U.S.C. § 332(c)(7)(B)(v).

23. Appeals under Section 332(c)(7)(B)(v) are to be heard and
adjudicated on an expedited basis. BellSouth Mobility Inc. v. Gwinnett County,
944 F. Supp. 923, 929 (N.D. Ga. 1996) (courts shall act expeditiously in deciding
appeals brought under section 332(c)(7)(B)(v)).

24. An injunction ordering issuance of a permit is an appropriate remedy
for violation of the TCA. Preferred Sites, LLC v. Troup Cty., 296 F.3d 1210, 1222
(11th Cir. 2002).

Vv. FACTS.
A. Background.

25. Verizon Wireless provides commercial mobile radio services,
personal and advanced wireless services, and other telecommunications services,
as those terms are defined under federal law, in the State of Mississippi, including

the City.
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 8 of 22

26. To advance the national policies of the TCA established by 47 U.S.C.
§ 151 and the Federal Communications Commission, Verizon Wireless constructs
towers and other wireless facilities to create and maintain a network of sites which
consists of antennas and communications equipment designed to send and receive
radio signals.

27. Verizon Wireless uses radio frequency (“RF”) engineers to determine
where a new wireless facility is required. Verizon Wireless uses sophisticated
proprietary techniques to conduct propagation studies to identify where sites need
to be located. To provide reliable service, radio signal coverage from sites must
overlap. Verizon Wireless is not able to provide reliable service to consumers if it
is unable to construct sites to effect this overlapping coverage.

28. Verizon Wireless determined that it has a significant gap in its ability
to provide reliable service in the heavily populated and trafficked southern portion
of the City. Verizon Wireless further determined that there was a need to increase
capacity to allow existing sites in the area to operate more reliably and efficiently.
In order to improve the wireless telecommunications network in and around the
City, Verizon Wireless sought to develop a new wireless telecommunications

tower site to complement the existing wireless network.
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 9 of 22

29. An appropriate candidate would have to fill the gap in service, comply
with the zoning requirements, be leasable, and be buildable. A property that does
not meet each of those requirements is not a viable candidate.

30. After a thorough investigation of the surrounding area, Verizon
Wireless determined there were no existing communications towers or structures
close enough to the targeted area that could accommodate collocation and remedy
Verizon Wireless’ significant gap in service.

31. Verizon Wireless identified the property located at 196 Lakeshore
Road, Jackson, Mississippi 39226 (the “Elton Site”) as the only viable site to locate
the proposed telecommunications tower.

32. Verizon Wireless proposed to develop a 150’ monopole, with a 10’
lightning rod, wireless telecommunications facility on the Elton Site. The height
was determined to be the minimum needed to address the coverage and capacity
issues in the area of the Elton Site.

33. The Elton Site is located at the rear of a 1.1-acre tract of land in a “C-
3” (General Commercial) zoning district (the “Property”).

34. The parcels surrounding the Property are also located in the C-3
zoning district and two of the parcels are vacant.

35. The Elton Site’s location offers some natural screening buffers as

parcels located west and south of the Elton Site are heavily wooded.
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 10 of 22

36. Wireless telecommunications facilities are allowed in a C-3 zoning
district following the issuance of a Use Permit by the City. Official Zoning
Ordinance of the City of Jackson, Mississippi (the “Ordinance”) at §
702.05.1(a)(13).

37. The Elton Site is critical for Verizon Wireless to develop a seamless
wireless telecommunications network and to fill a significant gap in coverage and
capacity in the area.

B. The Application.

38. On July 8, 2019, Verizon Wireless filed an Application for Zoning
Action seeking a Use Permit to develop a new wireless telecommunication facility
on the Elton Site (the “Application”). A copy of the Application is attached as
Exhibit A.

39. All required and necessary supporting documents were included with
the Application in compliance with City’s Ordinance and evidencing the need for
the Elton Site to provide wireless telecommunications coverage and capacity in the
City. A copy of the Application’s supporting documents are part of Exhibit A.

40. The Application complied with all the applicable general and specific

procedures, requirements, and standards required by the Ordinance.

10
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 11 of 22

41. Verizon Wireless was never provided with notice that the Application
was incomplete, deficient, or otherwise failed to meet the requirements of the
Ordinance.

C. Zoning Administrator’s Report to the City of Jackson Planning Board

42. On August 12, 2019, the City’s Zoning Administrator prepared a
report (the “Staff Report”) on the Application to be provided to the City of
Jackson’s Planning Board in anticipation of public hearings on the Application. A
copy of the Staff Report is attached as Exhibit B.

43. The Staff Report identified the statutory grounds for considering a
Use Permit application as follows:

a. The proposed use is compatible with the character of development

in the vicinity relative to density, bulk and intensity of structures,

parking, and other uses;

b. The proposed use will not be detrimental to the continued use,
value, or development of properties in the vicinity;

c. The proposed use will not adversely affect vehicular or pedestrian
traffic in the vicinity;

d. The proposed use can be accommodated by existing or proposed
public services and facilities including, but not limited to, water,
sanitary sewer, streets, drainage, police and fire protection, and
schools;

e. The proposed use is in harmony with the Comprehensive Plan;

f. The proposed use will not be hazardous, detrimental, or disturbing
to present surrounding land uses due to noises, glare, smoke, dust,

11
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 12 of 22

odor, fumes, water pollution, vibration, electrical interference, or
other nuisances.

Ordinance 1701.02-A (1) — (6).

44. The City’s zoning staff found that the Application met all of the
requirements of the Ordinance and recommended approval of the Application and
granting the Use Permit to Verizon Wireless “for the construction of the 150’
commercial communication tower to include an enclosed companion compound on
the” Elton Site. Staff Report at p. 6.

45. The City’s zoning staff found that development of the Elton Site as
proposed in the Application would not be “detrimental to the continued use, value,
or development of properties in the vicinity,” and would not adversely affect
vehicular or pedestrian traffic in the vicinity of the Elton Site. Jd.

D. Planning Board Hearing.

46. On August 28, 2019, the City’s Planning Board held a hearing on the
Application. The Planning Board voted 6 to 3 to recommend approval of the
Application for Use Permit to allow the development of the Elton Site.

47. The Planning Board recommended approval based on the following:

1. the proposed use not being detrimental to the continued use,
value, or development of properties in the vicinity;

2. the proposed use not adversely affecting vehicular or pedestrian
traffic in the vicinity; and

12
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 13 of 22

3. the proposed use being able to be accommodated by existing or
proposed public services and facilities including, but not limited to,
water, sanitary sewer, streets, drainage, police and fire protection, and
schools.

48. A copy of the minutes of the Planning Board hearing is attached as
Exhibit C.

49. Acopy of the official notice of the Planning Board’s recommendation
is attached as Exhibit D.

D. City Council Hearing.

50. The City set a public hearing on the Application with the City Council
for September 16, 2019.

51. At the public hearing, Verizon Wireless provided evidence that the
Elton Site was the only site in the propagation area that could provide both the
desired coverage and capacity and meet the City’s siting requirements.

52. Verizon Wireless demonstrated through substantial evidence that
there were no towers or other suitable structures in the area on which Verizon
Wireless could collocate. Specifically, an existing tower located on City owned
property was too far west to provide adequate coverage or relieve the capacity

issues in the area of the Elton Site and it also was very close to an existing Verizon

Wireless telecommunications site.

13
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 14 of 22

53. Verizon Wireless also presented substantial evidence showing how
the Elton Site would fit into the existing network of Verizon Wireless
telecommunications sites in the area.

54. Verizon Wireless presented evidence that it had evaluated other sites
in the area and that the Elton Site was the only site available that would provide the
coverage needed to develop the network and close a significant gap in coverage
and capacity.

55. Verizon Wireless presented evidence that, despite equipment on tower
sites around the coverage area, a gap exists, and the Elton Site was needed to close
the gap in the wireless telecommunications network. Further, the Elton Site was
needed to relieve capacity congestion on the existing telecommunications sites.

56. Verizon Wireless offered evidence that the proposed tower would be
safe, and the proposed tower met all of the requirements of the Ordinance.

57. Verizon Wireless addressed all of the grounds for considering a Use
Permit application under the Ordinance. See e.g. the Application; Ordinance
1701.02-A (1) — (6).

58. Verizon Wireless’ substantial evidence supported granting the Use
Permit.

59. No evidence was presented in opposition to the Application or to

Verizon Wireless’ presentation.

14
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 15 of 22

60. Instead, a single local resident, a former City employee, expressed
unsupported opposition. Specifically, the resident gave subjective and
unsubstantiated opinions about RF emissions, allegedly negative impacts on the
landscape, and potentially negative impacts on property values. The resident did
not introduce any evidence at the Council hearing.

61. The City is not permitted to regulate the placement of any
telecommunications site on the basis of environmental effects of radio frequency
emissions. 47 U.S.C. § 332(c)(7)(B)(iv).

62. None of the public comments made by the single resident or
comments from Members of the Council were supported by any evidence.

63. Following the public hearing on the Application, the City Council
moved to deny the Application.

64. The City Council voted 3 to 1 to deny the Application.

65. The Members of the City Council did not state any substantive basis
for denying the Application, although one member stated that he opposed the
Application based on the voices of the citizens.

66. In denying the Application, the City Council did not rely on any

evidence.

15
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 16 of 22

67. On September 17, 2019, the City issued a letter to Verizon Wireless
stating that the Application was denied. A copy of the City’s letter is attached as
Exhibit E.

68. Defendants’ written denial is inaccurate and not supported by any
evidence.

69. Defendants have failed to provide Verizon Wireless with substantial
evidence supporting the denial of the Application in a written record.

70. Defendants’ failure to provide Verizon Wireless with substantial
evidence supporting the denial in a written record is in violation of the TCA.

71. The injury to Verizon Wireless, by the unsupported and
unsubstantiated denial of the Application, is continuing and irreparable.

72. The denial of the Application cannot be quantified or remedied with
monetary damages.

73. The public interest, supported by the policies embodied in the TCA,
warrants a declaration and equitable relief compelling Defendants to approve the
Application.

74. A present and actual controversy exists between Verizon Wireless and
Defendants regarding denial of the Application in violation of the TCA.

75. Verizon Wireless has been and continues to be adversely effected by

denial of the Application.

16
Case 3:19-cv-00740-TSL-RHW Document 1 Filed 10/16/19 Page 17 of 22

76. Verizon Wireless has exhausted all of its administrative remedies.
77. An injunction ordering issuance of a permit is an appropriate remedy
for violation of the TCA.

COUNT ONE
Failure to Comply with the

Supported by Substantial Evidence Requirement
78. Verizon Wireless incorporates by reference the allegations set forth in
Paragraphs 1-77 above as if set forth fully herein.

79. The TCA states in pertinent part:

(iii) Any decision by a State or local government or instrumentality thereof
to deny a request to place, construct, or modify personal wireless
service facilities shall be in writing and supported by substantial
evidence contained in a written record.

47 U.S.C. § 332(c)(7)(B)(iii) (emphasis added).

80. Verizon Wireless presented substantial evidence in support of the
Application.

81. The Application complied with every aspect of the Ordinance.

82. Verizon Wireless addressed all of the grounds for considering a Use
Permit application under the Ordinance.

83. Defendants never informed Verizon Wireless that the Application was

incomplete or otherwise failed to satisfy the Ordinance.

84. Defendants relied on unsubstantiated public comments to deny the

Application.
17
Case 3:19-cv-00740-TSL-RHW Document 1 Filed 10/16/19 Page 18 of 22

85. Defendants have failed to evidence any reason for denial, much less
substantial evidence, that the denial is authorized by the Ordinance.

86. Mere generalized concerns are not sufficient and are not substantial
evidence justifying denial of the Application.

87. Defendants impermissibly relied on environmental effects of radio
frequency emissions in violation of the TCA to deny the Application.

88. Defendants’ denial of the Application fails to meet the “supported by
substantial evidence contained in a written record” requirement of the TCA
because there is no evidence, much less substantial evidence, supporting denial of
the Application.

WHEREFORE, Verizon Wireless prays that this Court hold an expedited
hearing, issue an injunction holding that Defendants violated the TCA, and order
Defendants to approve the Application and issue all approvals necessary to allow
construction of the proposed wireless telecommunications facility. Verizon
Wireless further prays for such further, other or different relief as the Court deems
appropriate under the circumstances.

COUNT TWO
Unreasonable Discrimination Among Providers of
Functionally Equivalent Services

89. Verizon Wireless incorporates by reference the allegations set forth in

Paragraphs 1-88 above as if set forth fully herein.

18
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 19 of 22

90. The TCA specifically provides, in pertinent part, that state and local
government regulation of personal wireless service facilities:

(I) shall not unreasonably discriminate among providers of
functionally equivalent services ....

47 US.C. § 332(c)(7)(B)@.

91. Verizon Wireless met the requirements of the Ordinance concerning
telecommunications towers.

92. Verizon Wireless offered evidence that the Elton Site was necessary
to offer wireless telecommunications service in the area that it would not otherwise
be able to offer without approval of the Application.

93. Verizon Wireless complied with all of the requirements necessary for
approval of the Application.

94. Verizon Wireless demonstrated that only the Elton Site would meet
the coverage and capacity requirements needed in the area.

95. The Application was based upon sound engineering principles, user
operational requirements, and marketplace demands.

96. Denial of the Application failed to reduce the regulatory burden in
violation of the TCA.

97. Defendants have previously approved facilities of functionally

equivalent service providers in the City.

19
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 20 of 22

98. The intentional actions of the City Council in denying the Application
unreasonably discriminated against Verizon Wireless with respect to other wireless
telecommunications service providers who provide functionally equivalent
services, and has the effect of prohibiting the provision of wireless services in the
area near the Elton Site in violation of the TCA.

WHEREFORE, Verizon Wireless prays that this Court hold an expedited
hearing, issue an injunction holding that Defendants violated the TCA, and enter
an order granting the Application and all approvals necessary to allow construction
of the proposed wireless telecommunications facility on the Elton Site. Verizon
Wireless further prays for such further, other or different relief as the Court deems
appropriate under the circumstances.

COUNT THREE
Unlawful Prohibition of the
Provision of Personal Wireless Services

99. Verizon Wireless incorporates by reference the allegations set forth in
Paragraphs 1-98 above as if set forth fully herein.

100. The TCA specifically provides, in pertinent part, that state and local

government regulation of personal wireless service facilities:

(II) _ shall not prohibit or have the effect of prohibiting the provision of
personal wireless services.

47 U.S.C. § 332(c)(7)(B)(i)(ID) (emphasis added).

20
Case 3:19-cv-00740-TSL-RHW Document 1 Filed 10/16/19 Page 21 of 22

101. The Application meets the requirements of the Ordinance concerning
telecommunications towers.

102. Verizon Wireless complied with all of the requirements necessary for
approval of the Application.

103. Verizon Wireless provided substantial evidence of a significant gap in
coverage and capacity and evidenced a lack of reasonable alternative locations for
the proposed wireless telecommunications facility.

104. Verizon Wireless provided evidence in the Application and at the City
Council hearing that only the Elton Site would meet Verizon Wireless’ coverage
and capacity requirements.

105. The Application was based upon sound engineering principles, user
operational requirements, and marketplace demands.

106. Denial of the Application failed to reduce the regulatory burden upon
Verizon Wireless in violation of the TCA.

107. Defendants materially inhibited Verizon Wireless’ ability to fill a gap
in coverage, strengthen its wireless network, improve capacity, or otherwise
improve service capabilities.

108. Defendants restricted new services and/or the improvement of existing
services.

109. No objective evidence was provided in opposition to the Application.

21
Case 3:19-cv-00740-TSL-RHW Document1 Filed 10/16/19 Page 22 of 22

110. Denial of the Application prevents Verizon Wireless from
constructing a wireless communications tower on the Elton Site.

111. Denial of the Application has the effect of prohibiting the provision of
wireless services in the area of the Elton Site in violation of the TCA.

WHEREFORE, Verizon Wireless prays that this Court hold an expedited
hearing, issue an injunction holding that Defendants violated the TCA, and enter
an order granting the Application and all approvals necessary to allow construction
of the proposed wireless telecommunications facility on the Elton Site. Verizon
Wireless further prays for such further, other or different relief as the Court deems

appropriate under the circumstances.

Vir E Ms

D. Sterling Kidd (MS Bar No. 103670)
Attorney for Alltel Corporation d/b/a
Verizon Wireless

D. Sterling Kidd (MS Bar No. 103670)
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC
One Eastover Center

100 Vision Drive, Suite 400

Jackson, MS 39211

Telephone (601) 351-2400
skidd@bakerdonelson.com

22
